DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in this application.  Claims 1-14 are rejected in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependent claims are indefinite as to “desired range” as it is not clear what is encompassed by this phrase.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Alt (Serious Eats) in view of Widerstrom et al (Lund University), Purves (US 3804957), Spitzer et al (US 2944906), and Singh et al (US 20080003335).
As to claims 1-14, Lopez-Alt teaches the production of an animal fat mayonnaise (see entire document).  Lopez-Alt teaches a mayonnaise containing animal fat, egg yolks, water, salt, flavor such as mustard, and lemon juice or  vinegar.  Lopez-Alt teaches slowly adding the fat into the mixture with vigorous mixing such as a food processor (see page 4).  Lopez-Alt teaches prewarming the fat.  
The claims differ as to the specific use of an antioxidant and the specific recitation of a high shear mixer.
Widerstrom et al teach the conventional components and process steps for producing mayonnaise (see entire document).  Widerstrom et al teach ingredients (section 2.2).  Widerstrom et al teach the use of a high shear mixer (section 3.1.1.1, 3.1.3.1). Widerstrom et al teach maintenance of pH (section 2.2.3).
Purves teaches the traditional production of mayonnaise using high shear (see entire patent, especially claim 1).
Spitzer et al teach the conventional use of an antioxidant in the production of mayonnaise (see entire patent, especially column 6, lines 41-69).
Singh et al teaches the production of mayonnaise and the use of antioxidants including rosemary and vitamin E (see entire document, especially claims 96, 106, 107, and 114).  Singh et al teach packaging of a product (see [0124].
It would have been obvious, to a person of ordinary skill in the art, to use an antioxidant and high shear in that of Lopez-Alt as taught by Widerstrom et al, Purves, Spitzer et al, and Singh et al because the use of high shear and antioxidants is conventional in the mayonnaise art. 
The pH is deemed to be no more than that which is conventional.  
The filling and packaging of a final product is that which is conventional.
The use of vinegar, lemon juice, and lime juice is a matter of choice and well-within the skill of the art.
The selection of antioxidant is well-within the skill of the art.
It is noted that choosing batch or continuous production is a matter of choice.  Going from batch to continuous and from continuous to batch is well-within the skill of the art.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
	This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
September 9, 2022